DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
 Response to Amendment
The Amendment filed February 8, 2022 has been entered. Claims 1 – 20 are pending in the application.
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter et al. (US 2009/0041588 – herein after Hunter) or, in the alternative, under 35 U.S.C. 103 as obvious over Hunter et al. (US 2009/0041588 – herein after Hunter) in view of Aleksandar et al. (Reducing the environmental impact – herein after Aleksandar).
In reference to claim 1, Hunter discloses a pumping system (200, in fig, 2) comprising (see fig. 2): 
a motor (in view of disclosure in ¶27) coupled with a transmission (see ¶54), the transmission having a plurality of gear ranges (see ¶17, lines 3-5 from the end of the paragraph and ¶54, last two lines); and
a pump (in fluid end 205) including: 
a housing (see fig. A below) with a chamber (230); 
a plunger (220) coupled with the motor and the transmission and translatable along a longitudinal axis (in horizontal direction in view of fig. 2) into and out of the chamber by the motor and transmission, the translation of the plunger creating pressure changes in the chamber (¶29); 
an entry valve (237) at an inlet in the housing (see fig. A below) to the chamber, the entry valve transitionable between an open configuration permitting fluid flow through the inlet to the chamber and a closed configuration preventing fluid flow through the inlet to the chamber (see ¶29), the transmission shifting gears when the entry valve (237) at the inlet in the housing is held in the open configuration (see ¶54); 
an exit valve (239) at an outlet in the housing (see fig. A below) to the chamber, the exit valve permitting fluid flow through the outlet from the chamber at a predetermined pressure (see ¶29); and 
an actuator (250) coupled with the entry valve, the actuator operable to hold the entry valve in the open configuration independent of the pressure changes created by the translation of the plunger (see ¶18, ¶27, ¶29, ¶30, ¶54, ¶57; see ¶54 and ¶57 specifically), wherein the actuator (250) is automatically actuated (see ¶6 and ¶34: controller controls the operation of the asserted actuator 250; this control method is considered to be “automatically actuated”) to hold the entry valve in the open configuration when the plunger is extending into the chamber while the transmission is shifting gears 
[in view of disclosure in ¶54: the suction valve(s) is to be held open whenever a transmission shift is to occur and the number of suction valves to be open is determined based on factors described in lines 15-19 of the paragraph in order to prevent stalling;
in view of disclosure in ¶26: the active valve system aids in making transmission shifts (by selectively disabling chambers during a shift sequence); 
¶56 discloses the feature of “disabling chamber(s)” (i.e. fluid is not pressurized within the chamber): if one of the cylinders in a five or three cylinder pump is taken offline (which is done by keeping the suction valve corresponding to offline cylinder); the effective load on transmission during transmission shifts (as discussed in ¶54) is considered to be reduced because only four or two of the cylinders are operating in the five or three cylinder pump respectively; the 
thus, the underlined claimed feature being present in the pumping system].

    PNG
    media_image1.png
    824
    572
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Hunter to show claim interpretation.
Alternatively, if Hunter remains silent on “wherein the actuator is automatically actuated to hold the entry valve in the open configuration when the plunger is extending into the chamber while the transmission is shifting gears”,
Aleksandar teaches that, during hydraulic fracturing, the pump experiences periodic loads particularly throughout the discharge stroke (see section 6.2 on 
Hunter teaches: the suction valve(s) is to be held open whenever a transmission shift is to occur in order to reduce load on the pump {see ¶54}; the active valve system aids in making transmission shifts (by selectively disabling chambers during a shift sequence) {see ¶26}; and the asserted actuator 250 may open the suction valve at any time during the pump operation/cycle (even during the discharge stroke) {see ¶41, last 6 lines}. If transmission shift is to occur during the discharge stroke of the pump, then the transmission itself experiences the load since it is coupled to the crankshaft and as taught by Aleksandar above, the crankshaft experiences the load during the discharge stroke of the pump. Hunter’s objective is to reduce load whenever a transmission shift is to occur. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the controller in the pumping system of Hunter to have the actuator automatically actuated to hold the entry valve in the open configuration when the plunger is extending into the chamber (i.e. plunger performing a discharge stroke) while the transmission is shifting gears in order to reduce the load on the components of the pump (in this case, components being crankshaft or transmission or the drive source) because the pump or the components of the pump experiences more load during the discharge stroke as taught by Aleksandar
In reference to claim 2, Hunter discloses/teaches the pumping system, wherein (see fig. 2) the actuator (250) includes an actuation cylinder (253) and a protrusion (255), wherein the protrusion is coupled with the entry valve (237).
In reference to claim 3, Hunter discloses/teaches the pumping system, wherein (see fig. 2) the actuation cylinder (253) is one of a pneumatic cylinder or a hydraulic cylinder (see ¶31: 253 is a hydraulic cylinder).
In reference to claim 4, Hunter discloses/teaches the pumping system, wherein (see fig. 2) the actuation cylinder (253), when the actuator is actuated, imparts a force on the protrusion against the entry valve (237), and the protrusion holds the entry valve in the open configuration (in view of disclosure in ¶29, ¶31 and ¶57).
In reference to claim 5, Hunter discloses/teaches the pumping system, wherein (see ¶32 and fig. 2) the entry valve (237) is coupled with an entry bias (235) which biases the entry valve to the closed configuration.
In reference to claim 6, Hunter discloses/teaches the pumping system, wherein (see fig. 2) the plunger (220), when retracting, transitions the entry valve (237) to the open configuration such that a fluid passes through the inlet into the chamber (230), wherein when the actuator is not actuated and as the plunger extends (into the opposite direction of retraction), the entry valve (237) transitions to the closed configuration, and the fluid passes through the outlet when at the predetermined pressure (see ¶29).
In reference to claim 7, Hunter discloses/teaches the pumping system, wherein (see fig. 2) when the actuator (250) is actuated, the entry valve (237) is held in the open configuration independent of the translation of the plunger such that the fluid 
In reference to claim 8, see rejection of claim 1 above.
In reference to claim 9, see rejection of claim 2 above.
In reference to claim 10, see rejection of claim 3 above.
In reference to claim 11, see rejection of claim 4 above.
In reference to claim 12, see rejection of claim 5 above.
In reference to claim 13, see rejection of claim 6 above.
In reference to claim 14, see rejection of claim 7 above.
In reference to claims 15 – 20, the claims are method claims. The pumping system of Hunter or the modified pumping system of Hunter and Aleksandar as above does not explicitly teach the claimed method; however, the pumping system of Hunter or the modified pumping system of Hunter and Aleksandar does teach all the structural limitations as set forth in claims 1 – 7 above. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be anticipated/obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(1).

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.
As discussed above, Hunter discloses the argued claimed feature. Furthermore, with respect to the argument for ¶42, the following is to noted in Hunter: see ¶6, lines 14-19: in embodiments that preload the suction valve to open (as discussed in ¶42), the active valve train (i.e. asserted actuator 250) may provide a force directed to open the suction valve during the discharge stroke (this is a stroke where plunger extends into the chamber) or see ¶41, last 6 lines: the asserted actuator 250 may open the suction valve at any time during the pump operation/cycle (even during the discharge stroke).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746